Judgment in favor of plaintiff Sarah Kaye, unanimously reversed, on the law, the facts and in the exercise of discretion, and a new trial granted as to plaintiff Sarah Kaye, unless within 20 days after service upon her of a copy of the order hereon, she stipulates to accept $37,500 in lieu of the award to her by verdict, in which event the judgment is affirmed, without costs or disbursements. The judgment in favor of Louis Kaye in the loss of services action is affirmed, without costs and without disbursements. It is obvious that the award to plaintiff of $60,000 in this personal injury negligence action is not supported by the record. Concur — Botein, P. J., Stevens, Capozzoli, Tilzer and McGivern, JJ.